Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 23 February 1814
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan



Dear Sir
Febry. 23 1814 Quincy

A long and Severe fit of Sickness must plead my excuse for so long delaying the acknowledment of Mr vander Kemps very polite and flattering Letter, in which he has estimated the little civilitis due shone to him, not as a homage due to his Character and worth, so conspicuous to every intelligent mind, but as acts of Superoragation— the only regret I feel is that I fear I Shall never have an other opportunity of personally assureing you of my increased respect and attachment.
I have Sir rejoiced with you and enterd warmly into your feelings upon the restoration of the Ancient Goverment of your Native country, and wish that it may prove an exception to an observation, which I think I heard from your Lips, “that no Country twice Regaind their Liberties”
How will the change from Republican to Monarchical affect them? Sir William Temple Says it was proposed to King William 3d to become Sovereign Duke of the Netherlands in which advice  the Grand Pensionary Fagel concured, but that William refused the proffer’d dignity—Saying that he had a great ambition to grow great by the Service, not by the Servitude of his country, “if he accepted the title he Should be Sovereign of a mean State, instead of Stadtholder of a Great Republic” Since that period Bonaparty has had such a slight at dethroneing Kings and creating them, that Royalty has become cheep, but what have I to do with are not the politicks of the world at this day beyond calculation or prophecy?
amidst the turbulence of the waves if America can stear her Bark Safely into the port of Peace between  Sylla & Charybdis—will you not Hail her as one of the fortunate of the Earth? true She has on Board Some turbulent and headstrong Sailors and Some appizcing and Ambitious passengers, but as yet they have not broken through the restraints of Law, nor openly Set at naught the Government. they have however gone So far in this my dear & Native State that  a great effort will be made at our approaching State Election, to change Hands and bring in mr Dexter as Govr and mr Grey as Leiutt, this nomination of the Republicans, has awed their opponents. they know and bow with Respect to the talents virtue and integrity of the and I may add wealth of the candidates
I would ask an excuse for thus treading upon ground which Ssome Suppose exclusively belongs to your Sex—but are we not Bone of your Bone & flesh of your flesh and what must that heart be which at Such a period as the present can with a youthfull Progeny rising up to Share in the future destiny of their Country—can be an indifferent Spectator as to its fate?
I regret to learn from your Letters that you too, have been visited with Sickness—my best and beloved Friend has been more Sick, and longer confined than I have ever before known him. his Eyes have shared largely in the debility and weakness which it has occasiond. I flatter hope myself however that  the air and excercise will restore him when he can take it—but we both of us know that our time is Short. I flatter hope that when we get beyond this “congeragated Ball, Self centerd Sun and Stars that rise and fall,” we Shall be introduced into a higher Class of Beings and improve in knowledge and  virtue to an endless duration—
Be assurd my dear Sir that I took no exception to your expression of Surprize at the vast change time had wrought upon the face of your Friend, my faithfull Mirrur had told me the Same serrious truth long before
“yet at the darkne’d Eye, the wither’d face
or hoary hair, I never will repine:
But Spair o Time, what’er of mental grace
of candour, love, or Sympathy divine,
what’er of fancy’s ray, or Friendship’s flame is mine.”
I have a sister a few years younger than myself, the Mother of mr Shaw worthy of such a Son—Since my Sickness I had been writing to her, and saying how much my glass told me I had fallen away. She has also been sick with a similar fever, and in replie to my Letter, She Says
“I recollected your reflections upon your Glass my Sister, and was about making an amicable Truce with mine, But rising from my writing table to replace a paper, Such a pale meagre vissage Startled up to my view as put all my courage and resignation to the test—humilating, faithfull Mirror I will forgive thee though thou present the Striking Emblem of yellow Atumn & the falling leaf—yes I will forgive thee—For thou discernest not, nor canst reflect the virtues of the heart that tho the Lusture of the Eye, and the vivid beauties of the illumind face are Shut down witherd and decayed, thou discernest not the Faith & Hope that invigorates the Soul—that as we approximate nearer & nearer to the Source of Excellence we may find our graces increasing with added Years untill we Bloom with celestial lusture Brighter & Brighter unto the perfeect Day.
I write to you with the freedom of an old correspondent, and as a member of the Same family; and altho I am no dealer in Greek Latin or Hebrew, I ask no other Language than my Native Tongue to assure you of my the invariable Respect / Friendship and attachment / of     
Abigail AdamsI hear our much esteemed Friend mrs Quincy has been very Sick with a Rheumatic complaint in her head mr vanderkemp has a warm and  Respectfull Friend in that Lady I heard from you the other day from Smith Valley by way of my Grandaughter who wrote us, that mr Varick had made you a visit and told them that you talkd of Quincy—will you do me the favour to present me to your wife and daughter and if as Some Suppose we may be permitted to know and recognize our former Friends is not the contemplation of Such knowledge
